Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
No information disclosure statement (IDS) has been submitted.
Applicant is reminded that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1, step a recites the limitation of “lately” laid eggs, and step b recites the limitation of “slowly” pouring the surviving embryo from each fertilized egg into a weighing disk. A claim may be rendered indefinite by reference to term of degree (see MPEP 2173.05(b), I). Specifically, when a term of degree is used in the claim, the examiner should determine whether the specification provides some standard for measuring that degree. Hearing Components, Inc. v. Shure Inc., 600 F.3d 1357, 1367, 94 USPQ2d 1385, 1391 (Fed. Cir. 2010); Enzo Biochem, Inc., v. Applera Corp., 599 F.3d 1325, 1332, 94 USPQ2d 1321, 1326 (Fed. Cir. 2010); Seattle Box Co., Inc. v. Indus. Crating & Packing, Inc., 731 F.2d 818, 826, 221 USPQ 568, 574 (Fed. Cir. 1984). In instant case, the specification does not provide some standard for measuring that degree (i.e., what constitutes “lately” or “slowly”). For example, in Ex parte Oetiker, 23 USPQ2d 1641 (Bd. Pat. App. & Inter. 1992), the phrases "relatively shallow," "of the order of," "the order of about 5mm," and "substantial portion" were held to be indefinite because the specification lacked some standard for measuring the degrees intended. Dependent Claims 2-7 are included in the basis of this rejection because they do not clarify the relative term.
Claim 5 contains the trademark/trade name Handi-Wrap.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the Handi-Wrap film is used as the parafilm; accordingly, the description is indefinite.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (PLoS ONE 13(5): e0194721, 2018; cited PTO 892) hereinafter Kwon, in view of Wang, et al. (Poultry Science; Volume 98, Issue 1, 1 January, Pages 430-439, 2019; cited PTO 892), hereinafter Wang, Kevin McDonnell (Laboratory Investigation volume 85, pages747–755 (2005) cited PTO 892), hereinafter McDonnell, and  R. H. Harms (Poultry Science 74:612-614, 1995) hereinafter Harms.
Regarding claim 1, Kwon teaches that injecting method of virus particle into the subgerminal cavity of chicken embryos and chickens improves transgenic efficiency (page 2). 
Regarding Claim 1, step (a), Kwon teaches that the fertilized eggs were incubated at 37°C with 60% humidity for 3 days (page 4). In addition, Kwon teaches these are freshly laid eggs (Abstract).
However, in regard to Claim 1, step (a), Kwon is silent to incubations at 2.5 days at 37.8°C,
In regard to Claim 1, step (a), Wang teaches the fertilized eggs were incubated at 37.8°C for 55-56 hours (Fig. S1, supplementary 1).
Accordingly, it would have been obvious to practice the method of Kwon and substitute the time and temperatures of Wang with a reasonable expectation of success. One of ordinary skill would have been motivated to do so because Wang teaches transgenics can be made in a shorter period of time (i.e., 2.5 days) but at a higher temperature (37.8°C), which would same time. 
Regarding Claim 1, step (b), Kwon teaches egg yolk of a donor egg were poured into an empty recipient eggshell.
However, in regard to Claim 1, step (b), Kwon is silent to pouring slowly into a weighing disk. Nevertheless, pouring the embryo slowly would have been obvious so as not to damage the embryo during transfer.
In regard to Claim 1, step (b), McDonnell teaches intact embryos with yolk were pour in a  culture dish, and injected particles into embryos under a microscope (page 748, 2nd paragraph).
Accordingly, it would have been obvious to practice the method of Kwon and substitute the weighing disk of McDonnell with a reasonable expectation of success. One of ordinary skill would have been motivated to do so because McDonnell teaches injections of embryos can be done on culture dishes (i.e., polystyrene), which would protect the embryo from damage, and it would be obvious to have the object on a disk to work the under the microscopy.
Regarding Claim 1, step (c), Kwon teaches the microinjection of concentrated virus stock to the subgerminal cavity of the embryo. 
However, in regards to claim 1, step (c), Kwon is silent to injecting into dorsal aorta. 
In regard to Claim 1, step (c),  Wang teaches the injecting foreign particles into the dorsal aorta of embryos at HH stages 14–15 (page 432)
Accordingly, it would have been obvious to practice the method of Kwon and substitute dorsal aorta of Wang with a reasonable expectation of success. One of ordinary skill would have been motivated to do so because Wang teaches the chickens improve the transgenics efficiency by injecting the virus particle into each embryo (i.e. dorsal aorta). Specifically, Wang teaches efficiencies of transgenesis of nearly 60% (p. 437, col 2, 1st para.). 
Regarding claim 1, steps (d), Kwon teaches that after the injection of whole chicken embryos are individually transferring to a large empty recipient eggshell, the recipient eggs are approximately 90 g, opening a window at the blunt end and empty recipient eggshell.
However, in regard to Claim 1, steps (d), Kwon is silent on double yolk eggs as a recipient egg, and disinfecting.
In regard to Claim 1, steps (d), Harms teaches that double yolk eggs are 46.7 and 41.5% heavier than the single yolk eggs (Experiments 2 and 3, respectively (Tables 1 and 2)). 
Accordingly, it would have been obvious to practice the method of Kwon and substitute the double yolk eggs size as taught by Harms with a reasonable expectation of success. One of ordinary skill would have been motivated to do so because Harms teaches double yolk eggshells are functionally equivalent to recipient eggshell based on their size. In regard to the disinfecting step, it would have been obvious to sterilize the recipient egg shell with a reasonable expectation success. One of ordinary skill would have been motivated to do so because Kwon teaches that there should be a sterile environment inside the eggshell (p. 2, 1st para.).
Regarding claim 1, steps (e), Kwon teaches that after the injection of whole chicken embryos are individually transferring to a large empty recipient eggshell, sealing the window with plastic wrap, and placing the whole embryos in the incubator, proceeding to hatch.
However, in regard to claim 1, steps (d), although Kwon is silent about setting the window upward.
In regard to Claim 1, steps (d), Wang teaches that eggs were placed with the blunt end facing upwards (page 431, paragraph: Egg windowing).
Accordingly, it would have been obvious to practice the method of Kwon and substitute placed the recipient eggs blunt end facing upwards as taught by Wang with a reasonable expectation of success. One of ordinary skill would have been motivated to do so because Wang teaches placing the recipient eggshell sitting in this position inside the incubator for hatching. Furthermore, it would have been necessary to place the egg shell face up to ensure that embryo stays inside the egg.
Regarding claim 3, Kwon teaches opening window with a diameter of 35-mm in diameter at the blunt end of the recipient eggs (page 4).  
Although, Kwon is silent to opening a 40 mm window, it would have been obvious to do so with a reasonable expectation of success. One of ordinary skill would have been motivated to do so because a slightly larger window would have made it easier to transfer the embryo. MPEP 2144.05(I) teaches “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).”  
Regarding claim 5-7, Kwon teaches the recipient eggshell sealing with plastic wrap without leaving an empty space, fertilized eggs and the recipient eggs are from the same ISA brown hen species and the recipient eggs are 30g heavier than the donor ones (page 4).
Although, Kwon is silent to Handi-Wrap, and recipient eggs are heavier in the range of 30-40g, it would have been obvious to practice the method of Kwon it would have been obvious to do so with a reasonable expectation of success. One of ordinary skill would have been motivated to do so because a plastic or Parafilm wrap could do the equal purpose. Similarly, double yolk eggs are slightly heavier than Kwon recipient eggs therefore recipient eggshell size will be larger that would have made it easier to transfer the embryo.  
Hence, the claimed invention was prima facie obvious.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (PLoS ONE 13(5): e0194721, 2018; cited PTO 892), in view of Wang, et al. (Poultry Science; Volume 98, Issue 1, 1 January, Pages 430-439, 2019; cited PTO 892), Kevin McDonnell (Laboratory Investigation volume 85, pages747–755 (2005) and R. H. Harms (Poultry Science 74:612-614, 1995), as applied to claim 1, in further view of the European Medicines Agency (2017, pgs. 1-8; Cited in PTO 892) hereinafter EMA, CDC Guideline for Disinfection (May 2019, Cited in Cited in PTO 892) hereinafter CDC and Ward et al. (JOURNAL OF CLINICAL MICROBIOLOGY, Sept. 1991, p. 1991-1996; cited in PTO 892) hereinafter Ward. 
As stated supra, in regard to Claim 1, step d, Kwon makes obvious disinfecting the recipient egg.
However, in regard to Claim 2, Kwon is silent to a disinfection solution of 0.01 %
benzalkonium bromide and spraying 75% alcohol.
Regarding claim 2, EMA teaches Benzalkonium chloride is a quaternary ammonium antiseptic and disinfectant with actions and uses similar to those of other cationic surfactants. It is also used as an antimicrobial preservative for pharmaceutical products since the 1950’s and it is still the most common preservative solutions at a concentration of 0.01–0.02%. 
However, in regard to claim 2, although EMA is silent about 75% alcohol for disinfection.
Regarding Claim 2 CDC teaches that 75% alcohol disinfects the feline calicivirus virus [FCV] (page 26, 1st para). 
However, in regard to claim 2, although CDC is silent about spraying 75% alcohol for disinfection.
Regarding Claim 2 Ward teaches that disinfecting spray effectively reduce in titer of 99.99% virus after treated the surface (page 1993, 2nd column, 2nd para). 
Accordingly, it would have been obvious to practice the method of Kwon and combining the disinfection solution of 0.01 % benzalkonium bromide and spraying 75% alcohol with a reasonable expectation of success. One of ordinary skill would have been motivated to do so because It is an effective bactericidal and antiviral agent that helps to minimize organism growth.
Hence, the claimed invention was prima facie obvious.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (PLoS ONE 13(5): e0194721, 2018; cited PTO 892), in view of Wang, et al. (Poultry Science; Volume 98, Issue 1, 1 January, Pages 430-439, 2019; cited PTO 892), Kevin McDonnell (Laboratory Investigation volume 85, pages747–755 (2005) and R. H. Harms (Poultry Science 74:612-614, 1995), as applied to claim 1,  in further view of Carroll et al. (Microinjection, Methods in Mol Bio., 2009, Humana press; cited in PTO 892)  
Regarding claim 4, Kwon teaches microinjection of 2.5 μl concentrated virus stock corresponding to approximately 5.0 x 106 Colony Forming Unit (CFU) into the embryo.
However, Kwon is silent to microinjecting 2 μl of virus particle.
Although, Kwon is silent to microinjecting 2 μl of virus particle, it would have been obvious to do so with a reasonable expectation of success. One of ordinary skill would have been motivated to do so because adjusting the volume of injection of different viral stocks would have allow one to reach the preferred concentration of viral particles (i.e., cfu/ml) as taught by Kwon. MPEP 2144.05(I) teaches “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).”  
In addition, regarding claim 4, Kwon is silent about stereo microscope and a fiber optic illuminator.
In regard to Claim 4 Carroll teaches a microinjecting method of egg in vitro fertilization (page 35, method 3.2). It demonstrates the microinjecting on a stereo microscope (SMZ-2B, Nikon) to monitor microinjection under magnification and fiber optic cold light source (page 36, method 3.3, 4th para.). 
According, it would have been obvious to combine the practice method of Kwon and substitute placed the stereo microscope with a fiber optic light source as taught by Carroll with a reasonable expectation of success. One of ordinary skill would have been motivated to do so because the stereo scope would have been necessary to see the small structure (i.e., dorsal aorta); fiber optic cold light source would provide ample lighting without increasing the temperature on the microinjection platform, allowing positioning the microinjector at the desired area.
Hence, the claimed invention was prima facie obvious.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUDUR RAHMAN whose telephone number is (571)272-0196. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/MASUDUR RAHMAN/Examiner, Art Unit 1631     
                                                                                                                                                                                                   /ARTHUR S LEONARD/Examiner, Art Unit 1631